DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed March 15, 2021. Claims 21, 30 and 33 have been amended. Claim 41 has been newly added. Claims 21-41 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No. 2016/0100023 A1) in view of Srinivasan et al. (Srinivasan; US Pub No. 2014/0173692 A1).
As per claim 21, Kim teaches a wireless security system premises gateway component comprising:
a first local area wireless communication component adapted to communicate wirelessly (paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) with plural wireless security system sensors distributed at a premises (paragraph [0046], lines 10-12; paragraph [0052], lines 1-2 & 14-17);
a second local area wireless communication component… and adapted to communicate wirelessly (paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) with a general purpose mobile communications device (paragraph [0051], lines 5-9; paragraph [0052], lines 1-2 & 14-17);
a… component… and adapted to communicate with a wide area communications network (Fig. 2, Gateway 210, Cloud 214; paragraph [0006], lines 26-28) that is located remotely of the premises (paragraph [0142], lines 1-5), the… component configured to receive communications originating from the general purpose mobile communications device (paragraph [0142], lines 1-5); and
a security system controller component adapted to communicate (Fig. 17, Processor 1702, Gateway 1700; paragraph [0007]: processor) with the general purpose mobile communications device to provide state information regarding the security system (paragraph [0144], lines 1-5) and to provide control inputs to the security system (paragraph [0147], lines 1-23), wherein the security system controller component (Fig. 17, Processor 1702, Gateway 1700; paragraph [0007]: processor) is adapted to communicate with the general purpose mobile communications device using direct wireless transmissions between the general purpose mobile communications device and the second local area wireless communication component (Fig. 1, Access Device 108, Gateway 110; paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) when the general purpose mobile communications device is in communications range of the second local area wireless communications component (paragraph [0078], lines 1-5), and wherein the security system controller component (Fig. 17, Processor 1702, Gateway 1700; paragraph [0007]: processor) is also adapted and configured to communicate with the general purpose mobile communications device using indirect transmissions carried over the remotely located wide area communications network (paragraph [0142], lines 1-5) based on a determination by the gateway component that the general purpose mobile communications device is not located at the premises of the gateway (paragraph [0080]; paragraph [0113], lines 24-27);
and wherein the gateway component serves as a central to each of the general purpose mobile communications device and the plural wireless security system sensors, the plural wireless security sensors configured as peripherals (paragraph [0046], lines 11-13: network devices – wireless security system sensors; paragraph [0050], lines 1-14: wireless; paragraph .
Kim does not expressly teach a second local area wireless communication component different from the first local area wireless communication component…  a communications interface component different from both of the first local area wireless communication component and the second local area wireless communication component.
Srinivasan teaches a second local area wireless communication component different from the first local area wireless communication component (Fig. 1, Local Area Network Interface WiFi 33, Local Area Network Interface WiFi 35)… a communications interface component different from both of the first local area wireless communication component and the second local area wireless communication component (Fig. 1, Wide Area Network Interface 36).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the components as taught by Srinivasan, since Srinivasan states in paragraphs [0030], [0232] and [0233] that such a modification would result in allowing for both secure and non-secure communications.
As per claim 22, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 21, wherein the gateway component does not include a display component providing a graphical user interface or textual user interface (Kim, Fig. 1, Gateway 110; Srinivasan, Fig. 1, Accessory Device 32).
As per claim 23, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 21, wherein the direct communications between the general purpose mobile communications device and the gateway component using the second local area wireless communication component are performed under a topology in which the gateway component is configured as a hub and the general purpose mobile communications device is configured as a peripheral (Kim, Fig. 2, Access Device 212, Gateway 210; paragraph [0142], lines 1-5).
As per claim 24, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 23, wherein the second local area wireless communication component (Kim, paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) is a component that utilizes a Bluetooth low energy protocol (Kim, paragraph [0050], lines 10-11).
As per claim 25, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 24, wherein under the Bluetooth low energy protocol the gateway component is configured as a central and the general purpose mobile communications device is configured as a peripheral (Kim, Fig. 2, Access Device 212, Gateway 210; paragraph [0142], lines 1-5).
As per claim 26, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 21, wherein the second local area wireless communication component (Kim, paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) is adapted to communicate wirelessly with a two-way user interface and control device specifically designed for use with the security system .
As per claim 27, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 21, wherein the second local area wireless communication component (Kim, paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) is adapted to communicate wirelessly with the plurality of devices that are located in or around the premises (Kim, Fig. 1, Network Devices 102, 104, 106; paragraph [0050], lines 1-3; paragraph [0142], lines 1-5), wherein the plurality of devices each include one or more of the following: (i) components to monitor and transmit status information and (ii) components that are remotely controllable and manage operation of one or more devices (Kim, paragraph [0046], lines 10-12; paragraph [0147], lines 1-23);
the wireless security system premises gateway component further comprising: 
a local device communication controller that is configured to provide (Kim, Fig. 17, Processor(s) 1702, Gateway 1700: multiple processors; paragraph [0007]: processor) a communication interface between the general purpose mobile communications device and the plurality of devices using indirect transmissions carried over the remotely located wide area communications network (Kim, paragraph [0142], lines 1-5).
As per claim 28, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 27, wherein the plurality of devices is part of an internet of things ecosystem at or around the premises (Kim, paragraph [0050], lines 1-14).
As per claim 29, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 27, wherein for communication between the gateway component and the plurality of device the gateway component is configured as a central and the plurality of devices are configured as peripherals (Kim, Fig. 2, Network Devices 202, 204, 206, 228, Gateway 210).
As per claim 41, Kim in view of Srinivasan further teaches the wireless security system premises gateway component of claim 21, comprising a single gateway housing configured and sized to house the first local area wireless communication component, the second local area wireless communication component, the communications interface component, the security system controller, and a local device communication controller (Kim, Fig. 17, Gateway 1700: gateway is sized to house a plurality of components).

Claims 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Peng et al. (Peng; US Pub No. 2014/0115142 A1) and Srinivasan.
As per claim 30, Kim teaches a mobile communications device with one or more processors and memory, the memory storing a downloaded premises security system interface and control application that (i) is executable by the one or more processors of the mobile communications device and (ii) comprises:
security system interface and control module configured to generate communications that are to be communicated to a premises security system gateway component (paragraph [0147], lines 1-23: access device 108 generates status update  and to process communications transmitted by the premises security system gateway component to the general purpose mobile communications device (paragraph [0051], lines 36-39; paragraph [0144], lines 1-5)…
and communications module configured to provide the communications between the general purpose mobile communications device and the premises security system gateway component (paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) using a local area wireless communications system (paragraph [0052], lines 1-6)… the local area wireless communications system providing a direct wireless connection between the general purpose mobile communications device and the premises security system gateway component (Fig. 1, Access Device 108, Gateway 110), wherein the local area wireless communications system includes (i) a first local area wireless communication component that is adapted to communicate (paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) with the premises security system gateway component to provide first wireless communication (paragraph [0051], lines 5-9; paragraph [0052], lines 1-2 & 14-17) and (ii) a second local area wireless communication component that is adapted to communicate (paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) with a plurality of devices located in or around the premises to provide second wireless communication (paragraph … and wherein the gateway component serves as a central to each of the general purpose mobile communications device and the plural wireless security system sensors, the plural wireless security system sensors configured a peripherals (paragraph [0046], lines 11-13: network devices – wireless security system sensors; paragraph [0050], lines 1-14: wireless; paragraph [0051], lines 1-9 & 36-38; Fig. 2, Gateway 210, Network Device 202, 204, 228, Access Device 212);
the communications module further configured to provide the communications between the general purpose mobile communications device and the premises security system gateway component (paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) using a wide area wireless communications system (Fig. 2, Gateway 110, Cloud 114, Access Device 108; paragraph [0006], lines 26-28)… the wide area wireless communications system providing an indirect connection between the general purpose mobile communications device and the premises security system gateway component via a wide area communications system network (paragraph [0142], lines 1-5).
Kim does not expressly teach communications state module configured to produce an output indicating either a first communications mode is active or a second communications mode is active… when the communications state module is indicating the first communications mode is active… when the communications state module is indicating the second communications mode is active… wherein the first local area wireless communication component is different from the second local area wireless communication component.
communications state module configured to produce an output indicating either a first communications mode is active or a second communications mode is active (paragraph [0067], lines 1-2; paragraph [0068], lines 1-2)… when the communications state module is indicating the first communications mode is active (paragraph [0067], lines 1-3)… when the communications state module is indicating the second communications mode is active (paragraph [0068], lines 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the mode switch as taught by Peng, since Peng states in paragraph [0067], lines 7-11 that such a modification would result in a gateway requiring only a single address as the same gateway address can be used when operating under either a LAN mode or a WAN mode.
Srinivasan teaches wherein the first local area wireless communication component is different from the second local area wireless communication component (Fig. 1, Local Area Network Interface WiFi 33, Local Area Network Interface WiFi 35).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the components as taught by Srinivasan, since Srinivasan states in paragraphs [0030], [0232] and [0233] that such a modification would result in allowing for both secure and non-secure communications.
As per claim 31, Kim in view of Peng and Srinivasan further teaches the premises security system interface and control application of claim 30, wherein the direct wireless connection between the general purpose mobile communications device and the premises security system gateway component provided by local area wireless communications system uses a Bluetooth low energy protocol (Kim, paragraph [0050], lines 10-11).
As per claim 32, Kim in view of Peng and Srinivasan further teaches the premises security system interface and control application of claim 31, where under the Bluetooth low energy protocol the premises security system gateway component is configured as a central and the general purpose mobile communications device is configured as a peripheral (Kim, Fig. 2, Access Device 212, Gateway 210; paragraph [0142], lines 1-5).
As per claim 33, Kim teaches a computer-implemented method for providing a premises system interface, the method comprising:
determining, by an application running on a mobile communications device (paragraph [0047], lines 5-7)… wherein the first communications mode is used when the mobile communications device is in communications range of a communications component for a wireless security gateway located at a premises (Fig. 2, Access Device 212, Gateway 210; paragraph [0078], lines 1-5), wherein the second communications mode is used when the mobile communications device is not within the communications range of the communications component for the wireless security gateway (Fig. 1, Access Device 108, Cloud 114, Gateway 110, Communication Signal 120; paragraph [0142], lines 1-5), wherein the mobile communications device includes (i) a first local area wireless communication component that is adapted to communicate (paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) with the wireless security gateway to provide first wireless communication (paragraph [0051], lines 5-9; paragraph [0052], lines 1-2 & 14-17) and (ii) a second local area wireless communication component that is adapted to communicate (paragraph [0063], lines 1-5 & 8-11; paragraph [0194], lines 7-9 & 16-17: each component communicates with the gateway using a different transceiver, each transceiver utilizing a different frequency band) with a plurality of devices located in or around the premises to provide second wireless communication (paragraph [0046], lines 10-12; paragraph [0052], lines 1-2 & 14-17)…
communicating, by the application (paragraph [0047], lines 5-7) and in response to determining that the mobile communications device is operating in the first communications mode (Fig. 2, Access Device 212, Gateway 210; paragraph [0078], lines 1-5), with the wireless security gateway using a local area wireless communications system (paragraph [0052], lines 1-6), wherein the local area wireless communications system provides a direct wireless connection between the mobile communications device and the wireless security gateway (Fig. 1, Access Device 108, Gateway 110), wherein the mobile communications device communicates in a peripheral role with the wireless security gateway and communicates in a central role with the plurality of devices located in or around the premises (paragraph [0046], lines 11-13: network devices – wireless security system sensors; paragraph [0050], lines 1-14: wireless; paragraph [0051], lines 1-9 & 36-38; Fig. 2, Gateway 210, Network Device 202, 204, 228, Access Device 212);
detecting, by the application (paragraph [0047], lines 5-7), that the mobile communications device (Fig. 1, Access Device 108)…
communicating, by the application (paragraph [0047], lines 5-7) and… with the wireless security gateway using a wide area wireless communications system (Fig. 2, Gateway , wherein the wide area wireless communications system provides an indirect wireless connection between the mobile communications device and the wireless security gateway (paragraph [0142], lines 1-5); and
… by the application (paragraph [0047], lines 5-7).
Kim does not expressly teach whether the mobile communications device is operating in a first communications mode or a second communications mode… has switched from operating in the first communications mode to operating in the second communications mode… in response to detecting the switch from the first communications mode to the second communications mode… stopping… the communicating with the wireless security gateway using the local area wireless communication system… wherein the first local area wireless communication component is different from the second local area wireless communication component.
Peng teaches whether the mobile communications device is operating in a first communications mode or a second communications mode (paragraph [0067], lines 1-2; paragraph [0068], lines 1-2)… has switched from operating in the first communications mode to operating in the second communications mode (paragraph [0068], lines 1-2)… in response to detecting the switch from the first communications mode to the second communications mode (paragraph [0068], lines 1-2)… stopping… the communicating with the wireless security gateway using the local area wireless communication system (paragraph [0068], lines 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the mode switch as taught by Peng, since Peng states in 
Srinivasan teaches wherein the first local area wireless communication component is different from the second local area wireless communication component (Fig. 1, Local Area Network Interface WiFi 33, Local Area Network Interface WiFi 35).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the components as taught by Srinivasan, since Srinivasan states in paragraphs [0030], [0232] and [0233] that such a modification would result in allowing for both secure and non-secure communications.
As per claim 34, Kim in view of Peng and Srinivasan further teaches the computer-implemented method of claim 33, wherein the first communications mode comprises communication over a local area wireless connection (Kim, paragraph [0052], lines 1-3; Peng, paragraph [0068], lines 1-2).
As per claim 35, Kim in view of Peng and Srinivasan further teaches the computer-implemented method of claim 34, wherein the local area wireless connection comprises a wireless connection using a Bluetooth low energy protocol (Kim, paragraph [0050], lines 10-11).
As per claim 36, Kim in view of Peng and Srinivasan further teaches the computer-implemented method of claim 35, wherein the mobile communications device is configured to communicate as a peripheral over the wireless connection using the Bluetooth low energy protocol with the wireless security gateway acting configured as a central (Kim, Fig. 2, Access Device 212, Gateway 210; paragraph [0050], lines 10-11; paragraph [0142], lines 1-5).
As per claim 37, Kim in view of Peng and Srinivasan further teaches the computer-implemented method of claim 33, wherein the first communications mode comprises first communication over a local area wireless connection (Kim, paragraph [0052], lines 1-3) and second communication over a wide area network (Kim, paragraph [0045], lines 16-19), the first communication being concurrent with the second communication (Figs. 6 & 7; paragraph [0041], lines 4-6).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Peng and Srinivasan as applied to claim 37 above, and further in view of Ansari et al. (Ansari; US Patent No. 8,649,386 B2).
As per claim 38, Kim in view of Peng and Srinivasan teaches the computer-implemented method of claim 37.
Kim in view of Peng and Srinivasan does not expressly teach further comprising:
transmitting, by the mobile communications device, a first type of communication over the local area wireless connection as part of the first communication; and
transmitting, by the mobile communications device, a second type of communication over the wide area network as part of the second communication.
Ansari teaches transmitting, by the mobile computing device, a first type of communication over the local area wireless connection as part of the first communication (col. 3, lines 22-24 & 26-27); and
transmitting, by the mobile computing device, a second type of communication over the wide area network as part of the second communication (col. 3, lines 24-25).
.

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Peng, Srinivasan and Ansari as applied to claim 38 above, and further in view of Hansen et al. (Hansen; US Pub No. 2013/0051395 A1).
As per claim 39, Kim in view of Peng, Srinivasan and Ansari teaches the computer-implemented method of claim 38.
Kim in view of Peng, Srinivasan and Ansari does not expressly teach wherein:
the first type of communication comprises low bandwidth communication below or equal to a bandwidth threshold, and
the second type of communication comprises high bandwidth communication above the bandwidth threshold.
Hansen teaches the first type of communication comprises low bandwidth communication below or equal to a bandwidth threshold (paragraph [0019], lines 8-11), and
the second type of communication comprises high bandwidth communication above the bandwidth threshold (paragraph [0019], lines 4-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the low and high bandwidth communications as taught by 
As per claim 40, Kim in view of Peng, Srinivasan and Ansari, and further in view of Hansen, further teaches the computer-implemented method of claim 39, wherein the second communications mode comprises communication over a wide area network connection (Peng, paragraph [0068], lines 1-2).


Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Kim does not teach the claim limitation “wherein the gateway component serves as a central to each of the general purpose mobile communications device and the plural wireless security system sensors, the plural wireless security system sensors configured as peripherals” (Remarks, pgs. 9 of 11 – 10 of 11), Examiner respectfully disagrees. The prior art of Kim teaches a gateway which allows for communication between an access device (i.e. smartphone) and a plurality of network devices (i.e. security sensors) as depicted in Fig. 2 and discussed in paragraph [0046], lines 11-13: network devices – wireless security system sensors; paragraph [0050], lines 1-14: wireless; paragraph [0051], lines 1-9 & 36-38. Therefore, the prior art of Kim teaches the newly added claim limitations as outlined in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAOMI J SMALL/Primary Examiner, Art Unit 2684